NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 ANDREW KWASI DONKOR,                            No. 16-55829

                  Plaintiff-Appellant,           D.C. No. 2:14-cv-09229-GW-DTB

   v.
                                                 MEMORANDUM*
 PEOPLE OF THE STATE OF
 CALIFORNIA, in their official capacity; et
 al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Andrew Kwasi Donkor appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging constitutional violations in

connection with the alleged seizure of his automobile and other personal property.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district

court’s dismissal under 28 U.S.C. § 1915(e)(2) for failure to state a claim. Barren

v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Donkor’s action against defendant

Manhattan Beach Tow because Donkor failed to allege facts in his second

amended complaint sufficient to show that Manhattan Beach Tow’s actions

constituted state action. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(explaining that “[a] pleading that offers labels and conclusions” or “naked

assertions devoid of further factual enhancement” fails to satisfy federal pleading

standards (citations, internal quotation marks, and alteration omitted)); DeGrassi v.

City of Glendora, 207 F.3d 636, 647 (9th Cir. 2000) (“[B]are allegation[s]” of

“joint action will not overcome a motion to dismiss; the plaintiff must allege facts

tending to show that [defendants] acted under color of state law or authority.”

(citation and internal quotation marks omitted)).

      The district court properly dismissed Donkor’s action against the remaining

defendants because Donkor failed to allege facts in his second amended complaint

sufficient to show that Donkor’s constitutional rights were violated pursuant to a

policy, practice, or custom of a governmental defendant. See Monell v. Dep’t of

                                          2                                    16-55829
Soc. Servs., 436 U.S. 658, 690-91 (1978) (setting forth requirements for municipal

liability); see also Castro v. County of Los Angeles, 833 F.3d 1060, 1075 (9th Cir.

2016) (en banc) (municipal liability requires “direct causal link between a

municipal policy or custom and the alleged constitutional deprivation” (citation

and internal quotation marks omitted)).

      AFFIRMED.




                                          3                                   16-55829